 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeneca Foods Corporation and International Union ofOperating Engineers, Local Union No. 280, AFL-CIO and Jack Lee McMurrin. Cases 19--CA10404, 19 RC-8821, and 19 CA- 10605August 23, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS, MURPHY, AND TRUESDAI.EOn March 5. 1979, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding. On March 22, 1979, he issued an errata.Thereafter, Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a brief insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of' theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions and briefsand has decided to affirm the rulings, findings.2andconclusions3of the Administrative Law Judge, asmodified herein.'The Administrative Law Judge inadvertently substituted the name"Mount." for the name "Zyph." in the first sentence of the last par. in sec. Fof his Decision.2 We find no merit in Respondent's allegations of bias on the part of theAdministrative Law Judge. There is no basis for finding that bias or partial-ity existed merely because the Administrative l.aw Judge resolved importantfactual conflicts in favor of the General Counsel's witnesses or cited portionsof the General Counsel's brief to the Administrative Law Judge. As theSupreme Court has stated, "[tIotal rejection of an opposed view cannot ofitself impugn the integrity or competence of a trier of fact." N.L.R.B. v.Pittsburgh Steamship Company, 337 U.S. 656, 659 (1949). Moreover, it is theBoard's established policy not to overrule an administrative law judge's reso-lutions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products. Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for reversinghis findings.3 Respondent argues that the election at issue herein should not be setaside. We do not agree. The Union filed one objection to the election whichthe Regional Director recommended overruling in his Report on Objections.However, the Regional Director stated that during the investigation of thecharge filed against Respondent by the Union I day after the Union filed itsobjection certain conduct was discovered that affected the outcome of theelection. He determined that the issues raised by the discovered conductcould best be resolved by a hearing and recommended that the representa-tion case be consolidated with the complaint case. No exceptions were takento the Regional Director's report. Nevertheless. Respondent contends in itsexceptions to the Administrative Law Judge's Decision that the electionshould be set aside because the Union's objection was overruled. We find nomerit in this contention. A regional director is permitted to set aside aneleetion on the basis of conduct discovered during an investigation eventhough that particular conduct was not the subject of a specific objection.Dayton Tire and Rubber Co., 234 NLRB 504 (1978), and American SafetyEquipment Corporation, 234 NLRB 501 (1978). The same is true here, wherethe Regional Director discovered conduct affecting the outcome of the elec-tion during the investigation of a charge filed I day after the filing of objec-tions to the election. Accordingly, we affirm the Administrative Law Judge'sconclusion that the election should be set aside and a second election di-rected.The Administrative Law Judge found that Respon-dent did not violate Section 8(a)(3) and (I) of the Actby issuing two warning letters to employee Jack LeeMucMurrin and by suspending him for 3 days. Noexception was taken to this finding. However, the Ad-ministrative Law Judge made the additional findingthat the first warning letter and the suspension wereissued in violation of Section 8(a)(4) and (1) of theAct. We disagree with the Administrative awJudge's finding that Respondent violated Section8(a)(4) of the Act for reasons set forth below.The first warning letter, dated July 13, 1978,4statesthat on April 14 McMurrin was verbally warnedabout harassment of other employees on companytime, and that on July 12 several employees reportedto Supervisor Gary Mount that McMurrin had re-sumed harassing employees. The letter further in-formed McMurrin that he was suspended for 3 dayseffective July 14 through 18.5The AdministrativeLaw Judge concluded that the issuance of this letterand the suspension were caused by McMurrin's ha-rassment of employees. In reaching this conclusion herelied on the credited testimony of employee Hudsonthat shortly after Hudson circulated an antiunion pe-tition McMurrin repeatedly called out to Hudsonwhile Hudson was working that Hudson was a"brown noser" an a "son of a bitch," that his car tireswould be slashed and his windshield broken if hecrossed any picket line established by the Union, andthat he would have to go to court because of the anti-union petition. The Administrative Law Judge fur-ther relied on the credited testimony of leadmanOuderkirk that Hudson had complained to him aboutMcMurrin's conduct several times, that Ouderkirkhad observed McMurrin engaging in the conduct de-scribed by Hudson, that McMurrin had often toldOuderkirk that he would have to go to court becauseof the unfair labor practice complaint against Re-spondent, and that Ouderkirk complained to Supervi-sor Mount about McMurrin's behavior toward Hud-son and him. Additional reliance was placed on thecredited testimony of Plant Manager Madden to theeffect that Respondent was concerned about McMur-rin's statements to Hudson because they were dis-tracting Hudson from his work and creating a poten-' All dates are in 1978 unless otherwise indicated.I The second letter, dated August 16. stated that McMurrin had been toldseveral times by Supervisor Mount on August 15 and by McMurrin's lead-man on August 15 and 16 to clean his press area, that he had not done so,and that his performance did not meet with required standards of sanitaryoperation.The General Counsel alleges that the August 16 letter, as well as the July13 letter and suspension, were issued to McMurrin in violation of Sec. 8(aX3)and (4) of the Act. The Administrative Law Judge dismissed without discus-sion the allegation with respect to the August 16 letter. The General Counseldoes not except to this ruling.244 NLRB No. 80558 SENLCA FOODS CORPORATIONtially dangerous situation in that Hudson operated aconcentrator machine containing a steam valve whichcould cause an explosion if not carefully adjusted. Fi-nally the Administrative Law Judge drew supportfrom the credited testimony of Supervisor Mount thatwhen he gave the warning letter to McMurrin Mc-Murrin told Mount that if he would not give him theletter and suspension McMurrin would stop bother-ing people.Thus, the Administrative Law Judge found thatMcMurrin harassed Hudson and Ouderkirk on thejob, that Respondent was particularly concerned withthe effect of the harassment on Hudson's ability tooperate the concentrator machine safely, and thatMcMurrin conceded to Mount that he had beenbothering employees. He concluded. therefore, thatthis harassment led to Respondent's July 13 disciplineof McMurrin, and that such discipline did not violateSection 8(a)(3) and (1) of the Act. In light of thesefindings the Administrative Law Judge's conclusionthat the very same July 13 discipline constituted aviolation of Section 8(a)(4) of the Act cannot be sus-tained.Although the Administrative Law Judge foundthat Respondent issued the July 13 warning letter andsuspension to McMurrin because he provided asworn affidavit to the Board on June 14, the soleground for this finding is that Respondent knew Mc-Murrin had given an affidavit to the Board and disci-plined him within a relatively short time, about 4weeks, thereafter. In other circumstances the timingof McMurrin's discipline might raise some suspicionsas to Respondent's motivation. Here, however, theAdministrative Law Judge's prior conclusion basedon the credited testimony of Hudson, Ouderkirk.Mount, and Madden that McMurrin was disciplinedfor harassing employees on company time negatesany inference that Respondent's discipline of Mc-Murrin was caused by McMurrin's providing an affi-davit to the Board. Accordingly, we conclude thatRespondent did not violate Section 8(a)(4) and (I) ofthe Act by issuing the July 13 and August 16 warningletters to McMurrin and by suspending him for 3days.6CONCI.USIONS OF LAW1. Seneca Foods Corporation is an employer en-gaged in commerce within the meaning of Section2(2) of the Act and is engaged in commerce and inI In view o this conclusion we find it unnecessary to pass upon Respon-dent's contention that the Administrative Law Judge did not have the au-thority to issue an errata making a substantive change by providing a rem-edy for the violation of Sec. 8(aX4) which was not contained n his originalDecision.operations affecting commerce within the meanin ofSection 2(6) and (7) of the Act.2. International Union of Operating Engineers.Local Union No. 280. AFL CIO. is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By interrogating employees concerning theirunion activities, by encouraging and/or participatingin the circulation of antiunion petitions. by engagingin surveillance of the union activities of employees, bthreatening employees with retaliation tfr their unionactivities, by threatening employees with plant clo-sure in the event that they selected the Union as theircollective-bargaining representative. by threateningto withhold wage increases because of union organi-zational activities, by threatening to terminate em-ployees who were union adherents. and by threaten-ing employees with worse conditions of work it theyselected the Union Respondent has engaged in unfalirlabor practices affecting commerce within the mean-ing of Section 8a)( ) of the Act.4. The aforesaid unfair labor practices affect coIm-merce within the meaning of Section 2(6) and (7) of(the Act.5. Respondent has not violated the Act in an\other manner.ORDIERPursuant to Section 10(c) of the National I.ahorRelations Act, as amended, the National l.ahor Rela-tions Board hereby orders that the Respondent. Sen-eca Foods Corporation. Prosser, Washington its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningtheir union activities.(b) Encouraging and/or participating in the circu-lation of antiunion petitions.(c) Engaging in surveillance of the union activitiesof employees.(d) Threatening employees with retaliation fortheir union activities.(e) Threatening employees with plant closure inthe event that they select the Union as their collec-tive-bargaining representative.(f) Threatening to withhold wage increases be-cause of union organizational activities.(g) Threatening to terminate employees who wereunion adherents.(h) Threatening employees with worse conditionsof work if they selected the Union.(i) In any like or related manner interfering with.restraining, or coercing employees in the exercise oftheir rights guaranteed to them b Section 7 of theAct.559 [)ECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which willeflectuate the policies of the Act:(a) Post at its Prosser, Washington, facility copiesof the attached notice marked "Appendix."7Copiesof said notice, on forms provided by the RegionalDirector for Region 19. after being duly signed by anauthorized representative of Respondent. shall beposted by Respondent immediately upon receiptthereofi and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.I1T IS I RTIIER ORI)I REI) that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.[Direction of Second Election and Excelsior foot-note omitted from publication.]' In the event that this Order is enforced bh' a Judgment of a United StalesCourt of Appeals. the words in the notice reading "Posted by Order Iof theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enfl;rcing an Order of the NationalLabor Relations Board "APPENDIXNoniCE To EMI.IOYEESPOSTED BY ORDER Of THENATIONAI, ABOR RI.ArIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National Labor Re-lations Board has found that we violated the law andhas ordered us to post this notice. We intend to abideby the following:Section 7 of the Act gives all employees theserights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo bargain collectively through representa-tives of their own choosingTo refuse to do any or all of these things.WE Wl.L. NOT coercively interrogate employ-ees concerning their union activities.WE WI.L NOT encourage or participate in thecirculation of antiunion petitions.WE Wil. NOT engage in surveillance of theunion activities of employees.WE Wilt. NOI threaten employees with retali-ation for their union activities.WE WILL, NOT threaten employees with plantclosure in the event they select a union as theircollective-bargaining representative.WE WIHII NOI threaten to withhold wage in-creases because of union organizational activi-ties.WE WIIl.. NO() threaten to terminate employeeswho are union adherents.WE Wil. NOI threaten employees with worseconditions of work should they select a union astheir collective-bargaining representative.WE WILl. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.SENEC(A Foo())S CRP()RAI()NDECISIONSIA IMIN I O I11 (CASIBERNARI J. Si:i. Administrative Law Judge: This casewas heard before me in Richland. Washington. on Decem-her 14 and 15. 1978. It is based on a complaint issued bhthe Regional Director for Region 19 on November 30.1978.1 The complaint alleges that Seneca Foods Corpora-tion, hereinafter known as Respondent. engaged in variousacts of interrogation, threats that the plant would be closeddown if the Union gained representation circulation of apetition requesting the Union to withdraw from seekingrepresentation among Respondent's employees, and an alle-gation that McMurrin testified to certain conduct engagedin by Respondent in the form of an affidavit submitted toan agent of the Board. All of these alleged instances aredescribed as being violative of Section 8(a)(1). (3). and (4)of the Act.After the close of the hearing, the General Counsel andRespondent submitted briefs which have been duly consid-ered.Upon the entire record in this proceeding, including myobservation of the demeanor of' the witnesses as they testi-fied and with due consideration of the briefs. I hereby makethe following:FINI)IN(GS F01 FA I AND) C)NtII St)NS ()I L.A'I. 1111i BUSINISS () RLSI()NI)i.N IRespondent is a New York corporation with an officeand place of business located in Prosser. Washington,where it is engaged in the business of' food processing.During the past 12 months Respondent had gross sales ofgoods and services valued in excess of $500,000.I All dates in this decision refer to 1978 unless othlersise staled560 SENECA FOODS (OR'PORATIONDuring the past 12 months in the course and conduct ofits business operations Respondent sold and shipped goodsor provided services from its facilities within the State ofW'ashington to customers outside the said State or sold andshipped goods or provided services to customers within saidState. which customers engaged in interstate commerce bother than indirect means of a total value in excess of$50,000.Respondent is and has at all times material herein beenan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.It. tilt I ABOR OR(;ANIZAIION INVOI.\II)The Union is and has been at all times material herein alabor organization within the meaning of Section 2(5) of theAct.111. ItE Al.l.lF(t ) UtNIAIR I.ABOR PRA('TI(tSOn March 22 the Union filed a petition for election in theunit of production and maintenance employees who wereemployed at Respondent's facility in Prosser. Washington.Respondent and the Union entered into a Stipulation forCertification Upon Consent Election, and the election washeld on May 12. Thirty-four votes were cast for the Unionand 69 were cast against it. The Union filed timely obJec-tions to the conduct of the election. Thereafter the Unionfiled a charge against Respondent in Case 19 CA-10404.The National Labor Relations Board investigated thecharge and the objections, and in the course of this investi-gation McMurrin gave a sworn statement to the NationalLabor Relations Board's field examiner. The GeneralCounsel claims that on the basis of this statement and otherevidence obtained during the investigation the Regional Di-rector issued a complaint against Respondent on July 7.Thereafter Respondent. through its Plant Manager JerryMadden, held a series of employee meetings on July 10 toannounce the results of the National Labor RelationsBoard's investigation and to declare that Respondent would"fight" the false charges filed by the Union. Three dayslater, on July 13, Respondent gave McMurrin a warningletter and suspended him for 3 days without pay. allegedlyfor harassing other employees on company time. On Au-gust 16 Respondent gave McMurrin a second warning let-ter for failing to maintain the apple press area in a sanitarycondition.The basic issues concerned a series of alleged interroga-tions of employees, including the creation of the impressionof surveillance based on Respondent's statement that itknew who was for and who was against the Union: threat-ening employees with plant closure and other retaliation ifthe Union was elected: told employees that there would beno more pay raises until the Union went away: and threat-ening employees that the union instigators would eventu-ally be fired. It also allegedly threatened an employee withnonadvancement in the Company and recommended thathe quit because of his union activities which fiostered andencouraged the circulation of an antiunion petition amongemployees. The General Counsel also takes the positionthat when Respondent interrogated its emploces as to their-activities in ftivor of the Union and when it issued tu o spa-rate warning letters to McMurrin during summer 1978 itviolated Section 8(a)(3) and (4) of the Act.A. The ( oliv' r.tlioI [et'i.('cIl n l ,ee .'iMr,,, S o ] /zth anIlF'mplovee Dt)oi'' illDill testified that he had approximatelN four to siX coit-versations about the Union vwith Supervisor Zph duringthe relevant preelection time period. Ihese conselsllllnstook place when the two men were together and no (mie elsewas present. On or about March 20 I)ill ,was cllcd intoZyph's office: Zph started the discussion ith a familiardisclaimer that both of them would den\ A hait Ais ahbou tobe said. According to [)ill. Zph said that if the Ilnionll asvoted in "it would have a hard time getting a contract withthe Company ," and that the emploees erN likel s .ouldhave fewer benefits and smaller wages than the, currentlNhad. In addition, during the course of this conversationZyph named five employees, one of whom was \McMlurrin.whom he considered to be organizing and pushing ftr theUnion. He further stated that employee Dick Hancock Nasthe brains of the union organization. Zyph allegedlN thensaid that the employees who were behind the union effort"would probably be down the road at some time or other."in other words. that the> would be fired. lie interrogatedDill as to whether he was for or against the [lnion. how hewould vote. and how everyone else in the plant fell aboutthe Union.Dill went on to testify that in a second meeting he hadwith Z)ph. which took place approximately I week beforethe election and occurred in ZNph's office. ZNph asked Dillhow various individuals who worked in the maintenancedepartment. including Dill. were going to vote. He namedcertain employees he "knew" would certainl' vote for theUnion. cited with approval those who were against theUnion. and asked I)ill about the Union preferences otf otheremployees whose sympathies he had not et ascertained.Zyph expressed a lack of comprehension as to why an,employee would want to vote for the Union and suggestedthat all employees simply follow the example of depart-mental leadman Henry Plumlee in joining forces with theCompany and voting against the Union. He again namedthose people. including McMurrin. who eventuallI wouldbe fired bfor organizing the Union at the plant.In evaluating the credibility of [)ill I felt that he wascandid and direct in his comments. His memor was goodabout the events that he was describing. and this was deter-mined without the assistance of leading questions. On theother hand. Zyph's testimony with regard to these discussions covered less than one page of the transcript and con-sisted soleli of one-word denials in response to his attor-ney's leading questions. The General Counsel points outthat Zyph did not deny interrogating Dill about the unionpreferences of himself and other employees. nor did hedeny describing to Dill what would happen if the Unionwas voted in. It is further urged b,, General Counsel thatDill's undisputed testimonsi in these areas should be cred-ited. In fact. as an overall impression. )ill's testimony,should be credited over Zy:ph's one-vorld denials. I credit56 1 DI):C(ISIONS OF NATIONAL LABOR RELATIONS BOARD[)ill's testimony and do not credit the version of the conver-sations testified to by Zyph.Respondent attempted to prove that whatever conversa-tions Dill testitied to took place in an atmosphere of per-sonal friendship and that therefore they did not representviolations of the Act. Hlowever. the General Counsel pointsout that the existence of a personal friendship between theemployer-supervisor and the employee being interrogatedor threatened does not legalize conduct which is otherwiseunlawful. In support of' this contention the General Counselcites the case of Majfiell's Daio' Farms, Inc., 225 NLRB1017 (1976): and (rest Door Conpanv, 219 NLRB 648(1975).Respondent's argument with respect to resolving credibil-ity issues attempts to show that what happens in a usualBoard investigation is that the Board's field examiner asksquestions and then writes the answers in the Board agent'sown words. It further states that rarely does an employeetake time to proofread the statement in detail or to insistthat language be added or changed. Therefore, Respon-dent's position with respect to credibility is that the Boardagent's statement represents his statement and not that ofthe employee. Thereafter rumors were spread around theplant by individuals like Jack McMurrin to the effect thatanyone would be thrown in jail if he did not tell the truth.Respondent then concluded his two brief paragraphs onthe subject of credibility by stating that the witness' testi-mony becomes frozen to what has been taken as the saidwitness' testimony. In some cases the testimony of a witnessfor the General Counsel would constitute a violation underBoard decisions, but a supervisor testified slightly differ-ently concerning the same conversation so that if creditedthe statement is permissible. The supervisors were carefullyinstructed early in the organizing campaign on what theycould and could not say. Respondent then concluded hisbrief by stating that Respondent's witnesses should be cred-ited in any case where there is a conflict in the testimony.Respondent takes the position that the allegations foundin paragraph 5(d, e, f, g, h, i, n, j) concern events whichallegedly took place prior to May 30. There were threeamended charges and complaints issued in the instant case.The Company argues that any conduct which occurredprior to May 30. 1978. is not properly before the Boardbecause it was not clearly covered by the Union's May 19charge or by McMurrin's August 15 amended charge. TheCompany therefore argues that the material covered in theparagraphs mentioned supra, are not properly before theAdministrative Law Judge because none of the acts or con-ducts were named in a charge that was filed within 6months prior to the issuance of the complaints.In answer to this contention of Respondent the GeneralCounsel states. "it is well settled. however, the GeneralCounsel is permitted to amend its complaint and to addcharges after the 6-month limitation is expired, so long asthe original charge was filed within 6 months of the allegedunfair labor practices and the additions are closely relatedto the conduct alleged in the charge and constitute the sameclass of violations as those set forth in the charge."N. L. R. B. v. Jack LaLanne Management Corp., 539 F.2d 292(2d Cir. 1976): N.L.R.B. v. Fant Milling Company. 360 U.S.301, 301 308 (1959). In the case at bar the original chargewas filed on May 19. 1978, which was within 2 months ofthe beginning of Respondent's unlawful conduct. Thecharge alleges, inter alia, coercion and "harassment" of em-ployees, including threatening remarks by supervisors, "todiscourage them from voting for the Union." All the con-duct alleged in paragraph 5 of the second amended com-plaint concerns the same class of violations and is closelyrelated to the conduct alleged to the charge. Thus, the Gen-eral Counsel concludes that the 6-month limitation is inap-plicable to the class of amendments offered by GeneralCounsel 14 days beflre the hearing and again on the firstday of the hearing. I agree with the General Counsel's argu-ments which negate the imposition of the 6-month statuteof limitation covered in Section 10(b) of the Act.C. Additionial Instances of Zyph 's Illegal ActivitiesEmployee Riggs testified that Zyph told him on a num-ber of occasions before the election that "after this unionthing was over there was going to be a big turnover ofemployment." and that the "union instigators" would be"sent down the road." On one occasion employee Walkersaid that Zyph told him that the Company knew whichemployees were the "union instigators." The General Coun-sel points out in his brief that Zyph denied making such astatement to Riggs, but he was never asked about makingthe statement that Walker attributed to him.In another instance maintenance employee Dick Han-cock testified that sometime during the last week of MarchZyph came up to him while he was working in the compres-sor room. Zyph allegedly began questioning him as to whyhe wanted to bring in the Union. He said that it was noneof Hancock's business to discuss why the employeesthought they needed a contract, and he then asked for Han-cock's gripes. In his testimony Zyph admitted asking DickHancock about his personal gripes and said that Hancockgave him some specific reason for bringing in the Union. Hedid not deny asking Hancock why he wanted the Union ora union contract. Once again, in evaluating the credibilityof the testimony mentioned above. I find that Hancock tolda straightforward story with conviction, and that Zyph'sstatements were evasive and constituted unlawful interroga-tion and the solicitation of grievances. I so find.Further, another maintenance employee named MarvinBrown testified to a discussion he had with Zyph sometimeduring April in the shop area. In this conversation Zyphfirst confirmed that Brown was prounion; Zyph then askedhim if he had "heard anything" about which other employ-ees wanted the Union. Brown professed that he did notknow. Afterwards Zyph stated that if the Company wentunion, "things would probably change" and "possibly someof the employees may not be here or stay with us." This toohas been described by the General Counsel as an unlawfulthreat of retaliation. Although Zyph denied having madesuch a statement, he did not deny asking Brown if he hadheard of how other employees felt about the Union. Thistoo is listed by the General Counsel as a further instance ofunlawful interrogation and a threat of retaliation. I agree.Respondent made a point of attempting to show from thetestimony that the employees did not feel or act scared orintimidated by the comments directed to them. However,562 SENECA FOODS CORPORAlIONthe test is whether the employer's conduct may reasonablyhe said to have the tendency to interfere with the free exer-cise of employee rights. See El Rancho Malrket. 235 NLRB468 (1978).D. Supervisor Ganry M4ount Also Engaged In Illeh'galInterrogationtJaime Luna described an incident that took place ap-proximately I month before the election. Mount asked himwhat he thought about the Union. and the bulk of the restof their conversation concerned itself with medical benefits.Employee Mike Ouderkirk testified that on an occasionwhen he asked Mount about the union situation Mountasked him what his position was regarding the Union.Ouderkirk replied that he wanted to stay neutral. EmployeeMike Walker recalled the instance which took place a num-ber of weeks before the election when Mount first askedWalker how he thought the vote was going to go in mainte-nance. Mount then said, "Scott (Zyph) thinks it's going tobe fifty-fifty, but I think it's going to be worse."While Mount denied that he made these comments, hedid admit that during the union campaign he tried to speakto each of the 25 to 30 employees under his supervision onat least two occasions. In the course of these discussions he"tried to get some idea what the problems were and whatthey felt." However, Mount testified that he did not ask hisemployees how they felt about the Union, but he did askthem what their feelings were. The General Counsel, in hisbrief. calls attention to the fact that the fine distinction con-cerning the testimony of Luna and Ouderkirk was not com-municated to the employees.It may be said that these casual, isolated conversationsmight not, in another context, be regarded as serious viola-tions of the Act. However, this type of statement made tothree employees although "relatively inconsequential" ifviewed standing alone may be construed as coercive in viewof an employer's other interrogations during a union's or-ganizational drive. New Alaska Development Corporation v.N.L.R.B., 441 F.2d 491 (7th Cir. 1971). It is contended bythe General Counsel that Mount's inquiries have the ten-dency to interfere with the free exercise of employee rightsand were therefore unlawful.E. Threats of Plant ClosureEmployee Henry Plumlee recalled a conversation whichhe had with Mike Juarez, supervisor of the canning depart-ment, during the preelection period. Juarez told him that itwas the intention of Art Wolcott, corporation president. tofight the Union as long as he could, and if the)y could notget rid of the Union after 4 or 5 years they would closedown the plant. Upon being interrogated with respect tothe above situation Juarez denied that he ever had such aconversation with any employee. He said that at one timehe discussed with Plumlee the possibility that the Companymight work three shifts to stock up on supplies, but he wasevasive and vague; therefore, it is not possible to under-stand exactly what was meant by these comments. Further-more. Plumlee's testimony was given in a straightforwardand credible manner, and I credit his testimony.Mike Walker testified to a similar conversation that hehad with his boss sometime during April. Scott Zyph toldhim that Jerry Madden "was not going to let in the unionthat easy." and that it would be harder for the Union to getinto the plant than most people thought. Zyph said that if itcame right down to it the Company could close its doorsand shut the plant down.Once again Zyph denied that he ever made the statementattributed to him. It can be stated that Respondent.through Zyph and Juarez. unlawfully threatened employeeswith plant closure if the Union was voted in. The fact thatemployees immediately expressed their doubts that theplant would be closed down does not take awa the inher-ent coerciveness of these statements.F. Respondent'.s Encouragemclent or thec (irculation o/ anAntiunion PetitionThe General Counsel's brief sets forth the facts and cir-cumstances concerning the circulation of an antiunion peti-tion as fbllows:Hudson and Madden both testified that Hudson wentup to see Madden in order to find out if there was anytruth to the rumor that those that were involved in theunion movement would be fired, and that Madden saidthis would not happen. Hudson also testified, however.that Madden asked him what he would do if he were"in the company's shoes." and told him that the Com-pany did not want any more union movements at theplant. Madden. despite being given every opportunityto do so, did not deny making these latter statements.Hudson then assured Madden that he was now againstthe Union and said that he would like to do somethingto "get the Union to pull out." Madden respondingthat he had heard of instances "where groups of em-ployees had circulated petitions and presented them tothe union." which would then pull out. Thus, Respon-dent by its own admission, suggested the circulation ofan antiunion petition.Hudson agreed to pass around such a petition. Mad-den testified that he then told Hudson that he couldnot get involved in that kind of activity. Hudson re-called Madden saying he "didn't want to know aboutit." Hudson also remembered telling Madden that hedid not know what to write on the petition to whichMadden suggested that he "rephrase" the languageused on the union card he signed. Again, Madden didnot deny making this suggestion. He did admit recom-mending to Hudson that he get together with employ-ees who felt the same way he did. Hudson recalled.more specifically.', that Madden referred him to an em-ployee named J.C. Colstadt, who had circulated such apetition in the past.On the following day Hudson met with Coltstadt. whosupplied him with copies of the antiunion petition for circu-lation throughout the plant. Thereafter. Hudson collectedsignatures for this petition from employees at the plant dur-ing working hours. There is no doubt that Respondent hadknowledge of the activity with respect to the petition. Fur-thermore. Mike Walker testified that he was advised by563 I)FL('ISIONS OF NATIONAL LABOR RELAIIONS BOARDZyph. shortly after Hudson had approached him aboutsigning the petition, that "it wouldn't he a bad idea" to signthe list and thereby stop the Union. It should be noted thatWalker's testimony with respect to the above information isundisputed.It is therefore clear that Respondent. through Maddenand Mount. virgorously interefered with its employees' freeexercise of protected rights by initiating and encouragingthe circulation of a petition against the Union among itsemployees in the course of the sensitive preelection cam-paign period. This type of activity which was directedagainst the Union is a clear violation of Section 8(a)( 1), andI so find. The General Counsel cites its support of the viola-tive nature connected with the circulation of a petition inHy-Gain Electronics, 232 NLRB 85 (1977).G. McMurrin's Two Warnirg l.etters and .-D~avSuspen vionThe record shows that employee Dave Hudson was em-ployed to work on the concentrator which functions with acombination of steam and vacuum. Hudson testified thatMcMurrin harassed and bothered Ouderkirk and Hudsonbecause they seemed to be opposed to the Union. whosecause McMurrin was espousing. Respondent was particu-larly concerned with the harassment directed against Hud-son because he operated a concentrator, and unless thecombination of steam and vacuum were properly takencare of there was a danger that it would explode and some-one would get hurt. The General Counsel points out thatthe first warning letter was given to McMurrin on the after-noon of July 13, the date on which Respondent received thecomplaint in the instant case. Respondent's brief points outthat at first McMurrin denied that he was harassing any-one. When Mount stated that he had received two reportsof the annoyance caused to employees by McMurrin's nee-dling, McMurrin "told me that if I wouldn't give him theletter and the 3 days off he would stop bothering people."H. Threat to Close the PlantZyph, on a number of occasions, told employees that ift'the Union came in Respondent would close the plant. Icredit the fact that he made this threat and find that suchstatements constitute an additional violation of Section8(a)( I ).I credit the testimonies of Ouderkirk and Hudson to theeffect that McMurrin was harassing Hudson. The harass-ment took the form of threats being made by McMurrinthat Hudson would have to go to court and that he ought tosee the union's business representative. Even though Mc-Murrin denies having made these statements to Hudson. Icredit Hudson. Hudson testified that McMurrin threatenedto slash his tires, throw firecrackers at him at his workplace,squirt water at him, and throw wet paper towels at him.Respondent was particularly concerned about the harass-ment directed against Hudson because his job consisted ofoperating a concentrator. Unless this concentrator valve ishandled properly steam pressure will build up in the con-centrator, and there is a possibility that an explosion mighttake place. causing serious injury to employees who areworking in the vicinity of the concentrator. There is testi-mony in the record to the effect that McMurrin acted asthough he felt that he could not be disciplined by Respon-dent because he was being protected by the Board. In anyevent, it is clear that McMurrin's behavior did not consti-tute a form of protected activity. It is elementary that noemployee is clothed with immunity from normal plant dis-cipline. In view of my finding that McMurrin did harassOuderkirk and Hudson, I recommend that the allegation inthe complaint which characterizes this activity as being pro-tected concerted activity should be dismissed. The fact thatMcMurrin was engaged in harassing activity would appearto be borne out because of Mount's testimony, which Icredit, that McMurrin "told me that if I wouldn't give himthe letter and the 3 days off he would stop bothering peo-ple." Hudson was the fbcus of much of McMurrin's harass-ment, probably because he had circulated a petition to tryto stop the union election, and this aroused the ire of cer-tain prounion employees.I. The Alleged Threat to Withhold alge Increases Duringthe Time of the Union CampaignEmployee Riggs credibly testified that the subject ofraises came up in meetings conducted by Madden amongcertain employees prior to the election. According to Riggs,Madden said that, "raises wouldn't be given out until theUnion thing was over, and if the Union did come in theCompany would never come to terms with them." It is wellsettled that if the Company had a practice of granting wageincreases at certain specified times, the withholding of in-creases because of union organizational efforts in the plantis illegal and constitutes a further violation of Section8(a)(l} of the Act.J. DiscussionThe General Counsel calls attention to the fact that Mc-Murrin received his first warning letter on July 7. He pro-vided a sworn affidavit to the Board on June 14. It wouldappear that there is a casual relationship between the factthat McMurrin gave an affidavit to the Board and the sub-sequent penalty of his suspension without pay fr 3 days, allwithin a relatively brief timespan and during the height ofthe Union's organizational efforts. There is no doubt thatRespondent was aware of the conspicuous role McMurrinplayed in engaging in organizational activity. The Com-pany had full knowledge of McMurrin's support for theUnion. This is so because McMurrin told Mount that hewas in favor of the Union. From this congeries of facts theBoard served Respondent with an amended complaintwhich alleges, inter alia, that Respondent violated Section8(a)(4) and (I). I so find.Concluding Findings and AnalysisThe record supports the fact that Zyph and Mount en-gaged in numerous acts of interrogation which have beendetailed supra. There is evidence in support of the com-564 SENECA FOODS CORPORATIONplaint allegation that the Company also engaged in surveil-lance. Such activity constitutes a further violation of Sec-tion 8(a)(I). I so find.With respect to credibility I am not persuaded thatMcMurrin's testimony should be credited: he did not im-press me by his demeanor that he told a consistentls truth-ful story. On the other hand, I ind that Hudson, who testi-fied in a direct and forthright manner, was a crediblewitness.The evidence in support of Respondent's failure to grantwage increases but for the appearance of the Union on thescene is convincing. The threat to close the plant if theUnion was voted in is supported by the credible evidence.Respondent's reliance on Section 10(b) seems to be mis-placed. Since I have found that McMurrin's behavior in theform of harassing actions was proven I will not recommendthat the two warning letters he received on Jul 13 andAugust 16 be held in violation of the Act, and the GeneralCounsel's request that he be granted backpay for the 3 dayswhen he was suspended in July is rejected. However. therather extensive violation of Section 8(a)(1) in the form ofinterrogation and threats to close the plant provide a suffi-cient basis for ordering that the results of the May 12 elec-tion be declared null and void and that a second election beordered to take place at a time deemed appropriate b theRegional Director.C(ON(CI SIONS ()- L,v1. Seneca Foods Corporation is an employer engaged incommerce within the meaning of the Act, as set forthabove.2. Respondent is a labor organization within the mean-ing of the Act.3. Because of the numerous incidents of interrogationengaged in by Zph and Mount I find that Respondentengaged in unfair labor practices within the meaning ofSection 8 a )( ).4. The facts surrounding the issuance of an amendedcomplaint alleging that Respondent violated Section 8a)(4)is found by me to be an additional violation of the Act.5. I have also found that Respondent engaged in illegalsurveillance and threatened to close the plant if the Uniongot in.6. The aforementioned unfair labor practices affect com-merce within the meaning of the Act.-i ii RsiuiIlaving found that Respondent engaged in certain unfairlabor practices. I shall recommend that it be ordered tocease and desist therefrom and take such affirmative actionincluding the posting of customary notices, as will serve thepurposes of the Act.[Recommended Order omitted from publication.I565